394 Mich. 451 (1975)
231 N.W.2d 651
PEOPLE
v.
SWAN
Docket No. 56847.
Supreme Court of Michigan.
Decided July 23, 1975.
Certiorari denied November 17, 1975.
Frank J. Kelley, Attorney General, Raymond L. Scodeller, Prosecuting Attorney, and Lawrence J. Emery, Assistant Prosecuting Attorney, for the people.
R. George Economy for defendant.
Certiorari denied by the Supreme Court of the United States November 17, 1975.
MEMORANDUM OPINION.
Defendant was convicted of armed robbery. The Court of Appeals reversed his conviction because part of the testimony and the jury's verdict were received in defendant's absence. 59 Mich. App. 409; 229 NW2d 476 (1975). The people seek review by this Court.
The record in the instant case discloses that defendant, who had been released on bond, did not reappear in the courtroom after a mid-trial recess. The trial judge waited several hours for his return *452 and then adjourned the case. When court reconvened four days later, defendant had not reappeared, and testimony was received regarding attempts to locate the defendant. The trial judge then directed that the trial be completed in defendant's absence, and the jury found the defendant guilty of the charged offense.
A defendant's voluntary absence from the courtroom after trial has begun waives his right to be present and does not preclude the trial judge from proceeding with the trial to conclusion. People v Gant, 363 Mich. 407; 109 NW2d 873 (1961); Frey v Calhoun Circuit Judge, 107 Mich. 130; 64 N.W. 1047 (1895); Diaz v United States, 223 U.S. 442; 32 S. Ct. 250; 56 L. Ed. 500 (1912); Taylor v United States, 414 U.S. 17; 94 S. Ct. 194; 38 L. Ed. 2d 174 (1973). This Court, therefore, in lieu of leave to appeal, pursuant to GCR 1963, 853.2(4), reverses the judgment of the Court of Appeals and reinstates defendant's conviction and sentence.
T.G. KAVANAGH, C.J., and WILLIAMS, LEVIN, M.S. COLEMAN, J.W. FITZGERALD, and LINDEMER, JJ., concurred.
SWAINSON, J., took no part in the decision of this case.